Appeal by the defendant from two judgments of the County Court, Nassau County (Winick, J.), both rendered June 5, 1985, convicting him of criminal sale of a controlled substance in the second degree under indictment No. 60358, and criminal possession of a controlled substance in the sixth degree under superior court indictment No. 60757, upon his pleas of guilty, an imposing sentences.
Ordered that the judgments are affirmed.
By failing to move in the court of first instance to withdraw his pleas or to vacate his convictions, the defendant has failed to preserve for appellate review the issue of the sufficiency of the plea allocutions (see, People v Pellegrino, 60 NY2d 636; People v Gonzalez, 110 AD2d 909, lv denied 66 NY2d 615; People v Santiago, 100 AD2d 857). Nor is reversal warranted in the interest of justice inasmuch as the plea allocutions satisfied the requirements of People v Harris (61 NY2d 9; see also, People v Buckhannon, 108 AD2d 818). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.